Title: John Lamb to John Adams, 18 Jul. 1786
From: Lamb, John
To: Adams, John


          
            
              
            
            

              Alicant

               July 18th. 1786
            
          

          I forw’d’d
            letters to your Excellency by last Post of which this is mearley a Duplicate
            as my first may not come to hand: I find your Excellency had not Recd. my letters which was sent by Mr. Randall in those letters I Gave an Exact acct of Algiers as I could collect.
            and likewise of our affaires in that place and sent Duplicates of the Same to Congress
            and by Safe opertunity one Via Cadis, under Cover to Signor Gardoqui Directly to new
            york, and mr. Randall Tells me in his letter, Dated Bourdeaux June 20th that he Sent the Other Duplicate from Bourdeaux
            Imediately to Philidelphia. So that their is not the least Doubt of Congress being
            fulley Acquainted and as fulley as I ware there my Self, for I can add nothing to the
            Information I have Given to Your Excellency neither to Congress ware I presant my
            Indisposition will not Allow me to preforme the Journey which Your Excellencys have pointed out, therefore I am under the necessity to begg
            a Settlement and returne my letter of Credite. I had Commencd. an Acquaintance with the principle officer of Algiers and from him I had
            Greate Expectations of coming to a Settlement with that Regency by next Season. Or At
            least to have their lost price for the unfortunate people and a peace to have them
            Desist one Year untill Congress Could Deliberate and take their measures of which I
            thought would have been worth at least as much as the Greate Expence we have
            been at allready. these ware my motives for Perceverance and these ware my Prospects.
            And I Exebited them to Your Excellencys as Soon as I possibly could: and likewise to
            Congress. so that the Earlyest Steps might be Taken, as I well knew how much money was
            Apropriated for that Use and as well know. it was far short of the Object in Vew:
              it is my opineon to force those people to a complianc is out of the power
            of the united states at Presant, to have them go on in the manner they Do is horrid. to
            buy a peace which is the coustom of European Nations, will Cost a considerable Sum:
              for beyond my short sight is it so ad [...] which [...]
          I am sencable that Your Excellencys have recd. maney letters from Gentlemen on the Subject of algiers and my
              mission. but I imagine that those Gentlemen ware too precipetate both in writing
            and sending coppies. as one of the coppies which was wrote in algiers and I know
              it to have been sent forwd. from Madrid to Your
            Excellencys. the Substance of that was not the Truth. neither Did I let that man know
            the least of my Proceeding and I had spetial reasons for So Doing. Please to Give orders
            how our people may be Supplyd. in algiers for the futer. the
            money I left them they write is out. their cost runs high. better than Eight hundred
            heard Dollars is allready Expended for them.: I am now ellecting my business
            as fast as my health will allow. and must begg to have my reasonable accts Settled
            before I Go to America.
          Your Excellencys / most Obedient Hmle / Servt.
          
            
              John Lamb
            
          
        